Exhibit 10.1

GENERAL RELEASE AND SEPARATION AGREEMENT

 

This General Release and Separation Agreement (“Agreement”) is entered into
between Peter Z. Horvath, together with your heirs, administrators, executors,
successors, assigns and other personal representatives (collectively referred to
as “You”) and AMERICAN EAGLE OUTFITTERS, INC., together with its past, present
and future officers, directors, stockholders, agents, representatives, insurers,
employees, attorneys, subsidiaries, affiliated corporations and assigns
(collectively referred to as the “Company”), as of the last date entered on the
signature lines below.

 

In consideration of the mutual covenants and agreements hereinafter set forth,
and intending to be legally bound, the parties agree as follows:

1.Separation From Employment

 

 

a.

You acknowledge separation of your employment with the Company effective
(“Separation Date”).  You acknowledge and agree that as of the Separation Date,
you will cease to be an employee of the Company and you will no longer be
eligible for, or receive any benefits of employment or due to separation
therefrom, including but not limited to those set forth in your offer letter
with the Company dated May 3, 2016, except for any benefits specifically
described in this Agreement.

 

 

b.

You shall be entitled to payment of your salary or wages earned through the
Separation Date, as well as any accrued but unused paid time off (“PTO”) time as
of the Separation Date.  The Company shall pay your salary or wages and any PTO,
less applicable withholdings and deductions.

 

 

c.

You hereby agree to resign all directorships and board or committee memberships
and officer positions you hold within the Company and/or any other entity as a
result of your employment with the Company.  This resignation will be effective
on the Separation Date or such other date as requested by the Company.

 

2.Separation Payments and Benefits 

 

 

a.

Separation Payment: Subject to your execution and non-revocation of this
Agreement and compliance with your obligations set forth in the Confidentiality,
Non-Competition and Intellectual Property Agreement dated May 4, 2016 (the
“Confidentiality Agreement”), you will be entitled to receive a Separation
Payment equal to $850,000 payable in a lump sum on January 5, 2018, less
applicable deductions and withholdings. You understand that the Separation
Payment will not be counted as earnings for purposes of 401(k) benefit plans,
regular or supplemental.  

 

 

b.

Health Insurance Continuation: For a period of one-year following the Separation
Date (the “COBRA Subsidy Reimbursement Period”), you will be

1

 

--------------------------------------------------------------------------------

 

eligible to receive reimbursement for your COBRA premium payments, subject to,
and provided you meet, the conditions stated below. You and, where applicable,
your spouse and eligible dependents, shall continue to be eligible to receive
health, dental and vision benefits coverage under the Company’s health, dental
and vision plans in which you were participating in immediately prior to your
Separation Date.  In order to receive such continued coverage, you shall be
required to timely elect COBRA coverage under such plans following your
Separation Date and pay the full applicable monthly premium during the COBRA
Subsidy Reimbursement Period. Following your payment of the full COBRA premium,
the Company will reimburse you for the COBRA premium during the COBRA Subsidy
Reimbursement Period.  Notwithstanding the immediately preceding sentence, in
the event you secure employment before the end of the COBRA Subsidy
Reimbursement Period and medical, dental and/or vision coverage is available as
a result of that employment, the COBRA Subsidy Reimbursement Period shall end.
You agree that you will notify the Company in writing immediately if you accept
employment prior to the end of the COBRA Subsidy Reimbursement Period. The COBRA
continuation period shall run simultaneously during the COBRA Subsidy
Reimbursement Period and after the end of the COBRA Subsidy Reimbursement
Period, if you are still eligible for COBRA continuation coverage and you wish
to continue COBRA coverage, for the remainder of the COBRA continuation period
you will be required to pay 102% of the COBRA premium for such coverage.

 

 

c.

Benefit Plans: Your entitlements under any benefit plans in which you
participated while you were employed by the Company, including equity plans,
restricted stock and/or restricted stock unit (both time-based and performance
based), stock options, deferred compensation and 401(k) plans, will be
determined in accordance with the terms of each respective plan.  Nothing in
this Agreement shall impair, diminish or interfere with any rights, privileges
or benefits you have with respect to the Employee Retirement Income Security Act
of 1974 (“ERISA”) plans, equity award agreements or similar governing
documents.  Except as described above, you hereby withdraw your participation in
any and all bonus or incentive plan(s) or program(s) and understand that you are
not now nor will in the future be entitled to any future grants or contributions
under those plans, including future equity grants.

 

 

d.

Unemployment Compensation:  The Company will code your separation as “mutual
consent” in connection with any application you make for unemployment
compensation benefits. The Company does not, however, make any representation
that you are eligible to receive unemployment compensation benefits. Your
eligibility for such benefits will be determined solely by the state where such
an application for unemployment is filed.  

 

 

e.

No Other Payments:  You acknowledge that this Agreement does not include any
form of compensation or benefits other than specifically described herein and
that the benefits you will receive under this Agreement are greater than those
benefits you would have been entitled to receive upon separation of employment

2

 

--------------------------------------------------------------------------------

 

in the absence of this Agreement. You acknowledge that you are not eligible for
any post-separation pay or benefits other than provided in this Agreement,
including but not limited to payments under any of the Company’s severance plans
or programs and bonus or incentive pay programs.  

 

3.General Release of Claims

 

 

a.

You fully waive, release and forever discharge the Company and all of its
officers, directors, employees, assigns, agents, plans and plan trustees,
independent contractors, stockholders, attorneys and representatives, jointly
and individually (the “Released Parties”), from any manner of suits, actions, or
causes of action, including any claim for attorneys’ fees or costs, existing at
the time you sign this Agreement, whether currently known or unknown to you,
under any possible legal, equitable, contract, tort or statutory theory. To the
greatest extent permitted by applicable law, this General Release of Claims
includes, but is not limited to, claims arising out of or in any way related to
your employment and/or separation from employment, such as, by way of example
only, claims under the federal Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, Section 1981 of Title 42 of the United States
Code, ERISA, the Americans With Disabilities Act, the Rehabilitation Act of
1973, the Worker Adjustment and Retraining Notification Act, the federal Family
and Medical Leave Act (FMLA), the federal Equal Pay Act, and any other federal,
state or local statute, ordinance, executive order, regulation, including
without limitation any amendments thereto, or any other legal theory.  

 

 

b.

You acknowledge and agree that included in your General Release of Claims are
any and all claims that have been, or may be asserted by you or by any other
person or entity on your behalf in any class or collective action relating to
your employment and/or the termination of your employment with the Company. 
Accordingly, (i) you waive any right to become, and promise not to consent to
become, a member of any class in a case in which claims are asserted against the
Released Parties that are related in any way to your employment with or
termination from the Company, and that involve events which have occurred as of
the date you sign this Agreement; and (ii) you waive any and all rights you
might otherwise have to receive notice of any class or collective action.  In
the event that you are included or identified as a member or potential member of
a class in any proceeding, you agree to opt out of the class at the first
opportunity afforded to you after learning of your inclusion.  In this regard,
you agree that you will execute, without objection or delay, an “opt-out” form
presented to you in connection with such proceeding.

 

 

c.

You agree that should any person or entity file or cause to be filed any civil
action, suit, arbitration, or legal proceeding (with the exception of the EEOC
and similar state agency charges of discrimination as described below) seeking
equitable or monetary relief in connection with any aspect of your employment
relationship with the Company, you will take all necessary actions to withdraw
from such action and/or have it dismissed with prejudice as it relates to you

3

 

--------------------------------------------------------------------------------

 

personally, and you will agree not to voluntarily participate or cooperate in
such matter(s) unless required by law.  If you are unable to preclude a charge
or claim on your behalf, you agree that you will not seek or accept any personal
relief, including but not limited to an award of monetary damages or
reinstatement to employment, in connection with such a charge or claims. Nothing
in this Agreement waives or releases your right to receive a monetary award from
the U.S. Securities and Exchange Commission (“SEC”) or any other
government-maintained whistleblower program.

 

 

d.

You expressly agree that the General Release of Claims will extend and apply to
all claims, injuries and damages you may have against the Company or any
Released Parties at the time you sign the Agreement, regardless of whether you
are aware of or suspect such claims at the time you sign, except as stated in
the paragraph below.

 

 

e.

You agree that the above paragraphs shall release the Company from liability to
the fullest extent permitted by law and only to the extent permitted by
law.  You acknowledge that the General Release of Claims does not prohibit the
following rights or claims:  (i) claims that first arise after the date you sign
this Agreement or which arise out of or in connection with the interpretation or
enforcement of this Agreement itself; (ii) your right to file a charge or
complaint with the EEOC or similar federal or state agency, or your ability to
participate in any investigation or proceeding conducted by such agency; or
(iii) any rights or claims, whether specified above or not, that cannot be
waived as a matter of law pursuant to federal, state or local statute.  If it is
determined that any claim covered by this General Release of Claims cannot be
waived as a matter of law, you expressly agree that the General Release of
Claims will nevertheless remain valid and fully enforceable as to the remaining
released claims. As set forth above, nothing in this waives or releases your
right to receive a monetary award from the SEC or any other
government-maintained whistleblower program.

 

 

f.

You agree that you have been properly paid for all hours worked, you have not
suffered any on-the-job injury for which you have not already filed a claim, and
you have been properly provided any leaves of absence because of your own health
condition or a family member’s health condition.

 

 

g.

You acknowledge that as an employee of the Company it has been your obligation
to advise the Company completely and candidly of all facts of which you are
aware that constitute or might constitute violations of the Company’s ethical
standards or legal or regulatory obligations. You represent and warrant that you
are not aware of any such facts or that you have previously advised the Company
about any such facts. Nothing in this Agreement prohibits you from reporting
possible violations of federal or state law or regulations to any governmental
agency or entity or self-regulatory institution, including but not limited to
the EEOC, the NLRB, the Department of Justice, the SEC, Congress, and any
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. Prior

4

 

--------------------------------------------------------------------------------

 

authorization of the Company shall not be required to make any such reports or
disclosures and no employee is required to notify the Company that he or she has
made such reports or disclosures.

 

4.Post-Employment Limitations and Obligations

 

 

a.

Restrictive Covenants: You acknowledge and reaffirm that the Company and you are
parties to the Confidentiality Agreement.  You acknowledge and agree that all of
your obligations under the Confidentiality Agreement remain in full force and
effect and shall survive the termination of your employment with the Company and
the execution of this Agreement in accordance with the terms of the
Confidentiality Agreement and, provided, further that, the Separation Payment
described in paragraph 2(a) is being paid in full satisfaction of any amount to
be paid to you for not working for a Competitive Business as described and
provided in Section 5 of the Confidentiality Agreement; provided, however, that
the Company shall not deem a firm that receives less than 30% of their revenues
from retail to be a competitive business.

 

 

b.

Future Cooperation:  You agree that during and after the term of this Agreement,
you will make yourself available, upon reasonable notice and under reasonable
conditions, to assist the Company in any capacity with respect to matters of
which you were involved or had knowledge while employed by the Company.  Without
limitation, such assistance may include providing information or documents,
cooperating with investigations, negotiations, lawsuits or administrative
proceedings involving the Company, preparing for and giving testimony including
written declarations or statements, and other similar activities.  You
understand that the Company will reimburse you for all reasonable, documented
out-of-pocket expenses incurred as a result of your obligations under this
paragraph, in accordance with the Company’s then applicable Expense Guidelines. 

 

 

c.

Negative Comments:  You agree to refrain from directly or indirectly engaging in
publicity, including written, oral and electronic communication of any kind, or
any other activity which reflects negatively or adversely upon the Company, its
business, its actions or its officers, directors or employees, whether or not
you believe the content of the publicity to be true or whether or not it is, in
fact, true.  This paragraph does not apply to truthful testimony compelled or
protected by applicable law or legal process.  

 

 

d.

Return of Company Property:  You also agree that you either have returned or
will return to the Company any and all Company property and information which
came into your possession, or which you prepared or helped prepare, in
connection with or during your employment, including but not limited to any
Company computer, Blackberry device, credit card, Company vehicle, keys and
documents; provided, that, you may continue to use the Company-purchased
cellphone until October 15, 2017.  You will not retain any copies of such
property or information, and you will provide the Company will any passwords or
passcodes to access such Company property.

 

5

 

--------------------------------------------------------------------------------

 

e.

Expense Reconciliation:  You further represent and agree by your Separation Date
you will have reimbursed or reconciled to the Company’s satisfaction all charges
made to the Company by you or expenses charged by you to the Company, and that
if you fail to make such reimbursement that the Company may deduct any sums owed
by you from the payment amount(s) specified in this Agreement.

 

 

f.

Breach/Remedy:  You agree that the restrictions in this Section 4, including
those obligations set forth in the Confidentiality Agreement which is
incorporated herein, are reasonable and necessary to protect the legitimate
interests of the Company and you agree that if you breach any provision of this
Section 4 or of the Confidentiality Agreement, the damage may be substantial,
although difficult to quantify, and money damages may not afford the Company an
adequate remedy.  Therefore, if you breach or threaten to breach this Section 4
or the Confidentiality Agreement, in whole or in part, the Company shall be
entitled, in addition to other rights and remedies provided by this Agreement,
the Confidentiality Agreement or by law, to specific performance, injunctive
relief, and other equitable relief to prevent or restrain such conduct.  In
addition, you acknowledge and understand that if you breach any provision of
this Agreement or the Confidentiality Agreement, you will cease to be eligible
for payments and benefits under this Agreement and the Company may, in its sole
discretion, discontinue remaining payments and benefits, if any, and may require
you to reimburse the value of payments and benefits previously received, unless
prohibited by law. 

 

5.Miscellaneous Provisions

 

 

a.

No Admission of Liability:  You specifically understand and agree that by
entering into this Agreement, the Company and the other Released Parties do not
admit any liability whatsoever to you or to any other person arising out of any
claims heretofore or hereafter asserted by you and the Company, for itself and
on behalf of other Released Parties expressly denies any and all such liability.

 

 

b.

Severability:  Should any of the provisions of this Agreement be rendered
invalid by a court or government agency of competent jurisdiction, or should you
fail to fulfill your obligations under it or the Confidentiality Agreement, the
remainder of the Agreement and the Confidentiality Agreement shall, to the
fullest extent permitted by applicable law and at the Company’s option, remain
in full force and effect and/or you will be obligated to return, in full or in
part, as determined by the Company, any and all consideration you received in
exchange for signing the Agreement, except, if applicable, the Five Hundred
Dollars ($500.00) you received in exchange for your release and waiver of rights
or claims under the federal Age Discrimination in Employment Act.

 

 

c.

Choice of Law: To the extent not governed by federal law or otherwise prohibited
by state law, you agree that this Agreement is governed by the laws of
Pennsylvania, without regard to its principles on conflict of law.  To the
extent a

6

 

--------------------------------------------------------------------------------

 

federal court or agency does not have jurisdiction over any action involving the
validity, interpretation or enforcement of this Agreement, or any of its terms,
provisions or obligations, you agree that jurisdiction and venue shall exist
exclusively in a court or government agency located within the Commonwealth of
Pennsylvania, unless specifically prohibited by applicable state law.

 

 

d.

Tax Withholding:  All payments made, and benefits provided, hereunder shall be
net of all legally required taxes and other withholdings. You shall be solely
responsible for all taxes that result from your receipt of the payments and
benefits to be provided under this Agreement and the Company does not make any
representation, warranty or guarantee of any federal, state or local tax
consequence to you as part of your receipt of any payment or benefit hereunder,
including, but not limited to, under Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”). Notwithstanding any provision to the
contrary, all provisions of this Agreement shall be construed and interpreted to
comply with Section 409A and if necessary, any provision shall be held null and
void to the extent such provision (or part thereof) fails to comply with Section
409A or regulations thereunder.  For purposes of the limitations on nonqualified
deferred compensation under Section 409A, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of applying the Section 409A deferral election rules and the exclusion
from Section 409A for certain short-term deferral amounts.  Any amounts payable
under this Agreement solely on account of an involuntary separation from service
within the meaning of Section 409A shall be excludible from the requirements of
Section 409A, either as involuntary separation pay or as short-term deferral
amounts (e.g., amounts payable under the schedule prior to March 15 of the
calendar year following the calendar year of involuntary separation) to the
maximum possible extent.  To the extent that deferred compensation subject to
the requirements of Section 409A, and not excludible therefrom, becomes payable
under this Agreement to a “specified employee” (within the meaning of Section
409A) on account of separation from service, any such payments shall be delayed
by six months to the extent necessary to comply with the requirements of Section
409A. Further, any reimbursements or in-kind benefits provided under this
Agreement that are subject to Section 409A shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in the employment agreement, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

 

e.

Medicare Disclaimer:  You represent that you are not a Medicare Beneficiary as
of the time you enter into this Agreement.

7

 

--------------------------------------------------------------------------------

 

 

f.

Entire Agreement: You understand that, unless specifically mentioned otherwise
in this Agreement, all prior agreements and understandings covering the same or
similar subject matter, written or oral, between you and the Company, are
replaced and superseded by this Agreement, and are no longer of any force and
effect.  This Agreement may not be changed, modified, or altered without the
express written consent of you and an officer of the Company.

 

 

g.

No Waiver:  The Company’s failure to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of, or deprive
the Company of its right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.  To be effective, any waiver must be in
writing and signed by an officer of the Company.

 

 

h.

Binding Effect:  This Agreement shall bind and inure to the benefit of and be
enforceable by you, the Company, and your and its respective heirs, executors,
personal representatives, successors and permitted assigns.  

 

6.Time for Signing

You acknowledge that you first received this Agreement on or before September
21, 2017 and that to receive the Separation Payment and benefits described
herein, you must sign, return and not revoke this Agreement as described below.

You have twenty-one (21) calendar days from your receipt of the Agreement to
consider it and consult with an attorney of your choice before signing and
returning it. You agree that any changes to this Agreement that may be
negotiated between you or your attorney and the Company, whether material or
immaterial, will not restart the time you have to consider and sign this
Agreement.  You understand that you may sign and return this Agreement at any
time before the expiration of the 21-day period.  You further understand that
you can revoke your acceptance of this Agreement, in writing, for a period of
seven (7) calendar days after you sign this Agreement.

The signed Agreement and, if applicable, written revocation should be returned
within the time periods described above to:

Stacy Siegal

SVP/General Counsel

AEO, Inc.

77 Hot Metal Street

Pittsburgh, PA  15203

 

8

 

--------------------------------------------------------------------------------

7.Counterpart Originals

 

This Agreement may be executed in any manner of copies, each of which shall be
deemed to be a counterpart original.

YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE BEEN ADVISED THAT THE AGREEMENT IS A
LEGAL DOCUMENT, AND YOU HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY CONCERNING
THE AGREEMENT. YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE CAREFULLY READ AND FULLY
UNDERSTAND ALL PROVISIONS OF THIS AGREEMENT, AND YOU ARE VOLUNTARILY AND
KNOWINGLY SIGNING THIS AGREEMENT.  

 

ACKNOWLEDGED AND AGREED:

 

DATED:

October 5, 2017

 

/s/ Peter Z. Horvath

 

 

 

Peter Z. Horvath

 

 

 

 

 

 

 

 

AMERICAN EAGLE OUTFITTERS, INC.

 

 

 

 

 

DATED:

October 5, 2017

 

By:

/s/ Stacy Siegal

 

 

 

 

Name: Stacy Siegal

 

 

 

 

Title: Senior Vice President – General Counsel

 

9

 